PER CURIAM.
Central and Southern Florida Flood Control District, appellee, filed a complaint against Okeelanta Sugar Refinery, Inc., appellant, seeking temporary and permanent injunctions and other relief. Hearing for a temporary injunction was had; thereupon the chancellor entered an order temporarily restraining the defendant-appellant, its employees, agents, and contractors and all persons acting for or upon its behalf, from entering upon certain described property for the purpose of constructing any dike, levee, fill, roadway, canal, or other structure and from continuation of defendant’s present dragline operations within the Flood Plain of the St. Johns River, as described by Chapter 25270, Laws of Florida, 1949, as amended. This appeal, interlocutory in character, is from this temporary restraining order.
This appeal does not involve the validity of any law or legislative act, under which the appellee proceeded. The appeal comprehends two assignments of error directed, respectively, (1) to failure of the complaint *563to allege impending irreparable damage or immediate injury and (2) absence at the hearing of facts to show impending irreparable damage or immediate injury, so that the court’s finding was contrary to the evidence presented. The temporary restraining order under review should be affirmed.
Affirmed.
SMITH, C. J., and KANNER and SHANNON, JJ., concur.